Detail action
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to training machine learning model, classified in CPC G06K 9/6256.
II.	Claims 8-25, drawn to Semantic segmentation using neural network classified in CPC G06V 10/26.
Inventions group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group I has separate utility such as compute a loss based on the model output logits, corresponding ones of the ground truth segmentation maps, and corresponding ones of the boundary maps in accordance with a boundary aware loss function configured to compute greater losses for wrong predictions in portions of model output logits corresponding to the boundary regions than for wrong predictions outside of the boundary regions when comparing the model output logits to the ground truth segmentation maps; and update the parameters in accordance with the loss and subcombination group II has a separate utility such as a selective ASPP layer configured to weight a plurality of selective ASPP channels in accordance with a plurality of corresponding attention feature maps to compute a plurality of selective ASPP output feature maps, the selective ASPP channels comprising the ASPP output features; and an output neural network configured to compute a segmentation map of the input image based on the ASPP output feature maps.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence 
A telephone call was made to applicant’s representative, Michael Curry, of record to request an oral election to the above restriction requirement, but did not result in an election being made.
				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666